Citation Nr: 1520922	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-19 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for right shoulder surgery residuals from April 13, 2010, to April 13, 2011, and a disability rating in excess of 20 percent on and after April 13, 2011.

2. Entitlement to a compensable initial disability rating for right shoulder scar.

3. Entitlement to an effective date earlier than April 13, 2011, for the award of service connection for right shoulder scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1994 to September 1996 and from March 1999 to April 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The RO characterized one of the issues on appeal as entitlement to an effective date earlier than April 13, 2011, for the award of a 20 percent disability rating for right shoulder surgery residuals.  However, the Board finds the issue is more appropriately characterized as entitlement to a disability rating in excess of 10 percent from April 13, 2010, to April 13, 2011. 

In his May 2011 claim, the Veteran raised the issues of entitlement to service connection for tinnitus, ear tubing, left shoulder disability, bone growth under tongue, beta hemolytic strep, chronic joint pain, and eye disability, as well as claims to reopen the issues of entitlement to service connection for asthma and tuberculosis.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. From April 13, 2010, to April 13, 2011, the Veteran's right shoulder surgery residuals were manifested by painful motion.  

2. On and after April 13, 2011, the Veteran's right shoulder surgery residuals were manifested by functional impairment comparable to limitation of motion midway between the side and shoulder level.  

3. Throughout the pendency of the appeal, the Veteran's right shoulder scar was manifested by sensitivity to touch but was not painful and/or unstable.

4.  The RO received the Veteran's claim for entitlement to service connection for scar tissue in the right shoulder on April 13, 2011.

5. Prior to April 13, 2011, VA did not receive any communication or action indicating an intent to apply for entitlement to service connection for a right shoulder scar.


CONCLUSIONS OF LAW

1. From April 13, 2010, to April 13, 2011, the criteria for a disability rating in excess of 10 percent for right shoulder surgery residuals have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5201 (2014).

2. On and after April 13, 2011, the criteria for a disability rating of 30 percent, but no higher, for right shoulder surgery residuals have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).

3. The criteria for a compensable initial disability rating for right shoulder scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic Code 7804 (2014).

4. The criteria for an effective date earlier than April 13, 2011, for the grant of entitlement to service connection for right shoulder scar have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A May 2011 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record contains the Veteran's service treatment records, VA treatment records and examination reports, identified private treatment records, and lay statements.  The Veteran was provided VA examinations in May 2011 and September 2013 in connection with his claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record demonstrates that the VA examiners reviewed the pertinent evidence and the Veteran's lay statements, and the examination reports provide sufficient information to rate the service-connected disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Increased Disability Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  With respect to the Veteran's service-connected right shoulder scar, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for increased disability ratings, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Shoulder Surgery Residuals

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  38 C.F.R. § 4.45.

The Veteran's right shoulder surgery residuals have been rated under Diagnostic Code 5201 for limitation of motion of the arm.  Diagnostic Code 5201 provides a 20 percent rating when motion of the major arm is limited to shoulder level (90 degrees).  A 30 percent rating is warranted when motion of the major arm is limited to midway between the side and shoulder level (45 degrees), and a 40 percent rating is provided for when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Normal ranges of motion of the shoulder are flexion (forward elevation) from zero degrees to 180 degrees, abduction from zero degrees to 180 degrees, external rotation from zero degrees to 90 degrees, and internal rotation from zero degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I (2014).

First, the Veteran asserts that the 20 percent disability rating awarded in the October 2011 rating decision should date back to the date of his initial claim of entitlement to service connection for right shoulder surgery residuals.  The Board notes that the Veteran filed his initial service connection claim in December 2004, which the RO adjudicated in a June 2005 rating decision.  The Veteran did not appeal the decision, and no new and material evidence was received within the one year following the rating decision.  As such, the June 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Likewise, the RO adjudicated a claim of entitlement to an increased disability rating in a January 2009 rating decision, which the Veteran did not appeal, and no new and material evidence was received within the one year following the rating decision.  Therefore, the January 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Here, the Veteran filed his claim of entitlement to an increased disability rating on April 13, 2011.  As such, with respect to the Veteran's claim for an effective date earlier than April 13, 2011, for the grant of a 20 percent disability rating, the period for consideration is from April 13, 2010, to April 13, 2011.  38 C.F.R. § 3.400 (2014).  

From April 13, 2010, to April 13, 2011, the Veteran's right shoulder surgery residuals were rated as 10 percent disabling based on painful motion.  Upon review, the Board finds the evidence does not demonstrate limitation of motion of the arm to shoulder level prior to April 13, 2011.  Here, the only clinical evidence dated during this period is an April 2010 private treatment record, which indicates the Veteran had full range of motion of all joints with no joint effusions.  Although he had pain in the right shoulder, he denied symptoms of numbness, tingling, and weakness, and his reflexes, motor strength, and sensory functioning were all symmetrical and intact.  X-ray examination revealed no acute fractures.  Therefore, the Board finds a disability rating in excess of 10 percent from April 13, 2010, to April 13, 2011, is not warranted based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board has considered whether the Veteran's right shoulder surgery residuals resulted in a level of functional loss greater than that already contemplated by the assigned rating from April 13, 2010, to April 13, 2011.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  However, the April 2010 private treatment record indicates the Veteran had no difficulty completing tasks, and the Veteran has not made any specific assertions regarding any additional functional loss.  As such, the Board finds the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned rating, and a disability rating greater than 10 percent at any time between April 13, 2010, and April 13, 2011, is not warranted.

On and after April 13, 2011, the Veteran's right shoulder surgery residuals are rated as 20 percent disabling under Diagnostic Code 5201.  First, the Board notes that the evidence does not technically show range of motion limited to midway between the side and shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  On VA examination in May 2011, abduction and flexion were to 90 degrees, and in September 2013, abduction was to 70 degrees and flexion was to 65 degrees, with no additional limitation in range of motion following repetitive-use testing.  Here, however, the Board finds significant the May 2011 VA examination findings of external rotation limited to 30 degrees and internal rotation limited to 15 degrees.  Additionally, the Board acknowledges the Veteran's statements that he is entitled to a higher disability rating for a muscle injury, as a May 2013 magnetic resonance imaging scan (MRI) demonstrated a tear of the supraspinatus and subscapularis.  In this respect, Diagnostic Code 5304 provides a 30 percent disability rating for severe disability of the intrinsic muscles of the shoulder girdle that affect, among other things, outward rotation and inward rotation of the arm.  Based on the VA examination findings of limited external and internal rotation, and with consideration of the evidence involving the muscles of the shoulder, the Board finds the Veteran's functional impairment was comparable to limitation of motion midway between the side and shoulder level during this period.  As such, a disability rating of 30 percent, but no higher, is warranted.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201; DeLuca, 8 Vet. App. at 206; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has also considered whether a higher disability rating or separate disability rating is warranted under other diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2014).  However, the Veteran's treatment records and examination reports do not demonstrate ankylosis of the scapulohumeral articulation, as the Veteran had motion of the right arm, and they do not reflect impairment of the humerus or clavicle.  X-ray examination in May 2011 revealed anatomic alignment of the humeral head and only widening of the acromioclavicular joint.  A May 2013 private MRI revealed no labral tear, fracture, Hill-Sachs or Bankart defect, bone marrow edema, or bone lesion.  Furthermore, the Board notes that pyramiding, the evaluation of the same disability (or the same manifestation of a disability) under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).  With the grant of a 30 percent disability rating under Diagnostic Code 5201, a higher rating is not available under Diagnostic Code 5304 for muscle injuries involving the intrinsic muscles of the shoulder girdle.  As such, the Board finds the increased disability rating granted herein appropriately considers all of the Veteran's symptoms and avoids pyramiding, and an increased or separate disability rating under a different diagnostic code is not warranted.  38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5200-5203, 5301-5306; Gilbert, 1 Vet. App. 49.
 
Right Shoulder Scar

The Veteran's service-connected right shoulder scar is rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 7804 pertains to the evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, a 20 percent rating for three or four scars, and a 30 percent rating for five or more scars.  Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that where one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118.

Diagnostic Code 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear.  Deep and nonlinear scars involving an area or areas of at least six square inches (39 square centimeters (sq. cm)) but less than 12 square inches (77 sq. cm.) are rated as 10 percent disabling, while scars that equal an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated as 20 percent disabling.  Scars that equal an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are rated as 30 percent disabling, and scars involving an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 40 percent disabling.  38 C.F.R. § 4.118.  Note (1) specifies that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  Diagnostic Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Diagnostic Code 7805 provides that any disabling effects of scars not considered under Diagnostic Codes 7800 to 7804 are evaluated under other appropriate Diagnostic Code(s).

The Veteran asserts that his scar is unstable as it is sensitive to touch, and he reports that he has to buy larger clothing as a result.  He contends that the noncompensable disability rating currently assigned does not consider a clothing allowance, and therefore, he should be entitled to a higher disability rating.

Upon review, the Board finds the evidence demonstrates that the Veteran's right shoulder scar was sensitive to touch, but not painful and/or unstable at any time during the pendency of the appeal.  The May 2011 VA examination report noted that the Veteran had a well-healed longitudinal incision over the acromioclavicular joint, and the September 2013 VA examiner reported that the Veteran's postsurgical scar was not painful or unstable, and he did not have frequent loss of covering of skin over the scar.  Physical examination revealed a superficial, nonlinear scar that was four centimeters by one-half centimeter and approximated a total area of two square centimeters.  The Veteran did not have any deep, nonlinear scars or any other pertinent physical findings, conditions, signs, or symptoms, such as muscle or nerve damage, associated with the scar.  The scar did not result in any limitation of function and did not impact the Veteran's ability to work.  As the evidence does not show that the Veteran's right shoulder scar was unstable with frequent loss of covering of skin over the scar or painful at any time during the pendency of the appeal, and the Veteran does not assert that he experiences such symptoms, the Board finds a compensable disability rating is not warranted under Diagnostic Code 7804.  38 C.F.R. § 4.118.  

The Board has considered whether a higher and/or separate disability rating is warranted under any other diagnostic code.  However, the evidence does not show that Veteran's right shoulder scar was associated with underlying soft tissue damage, and it did not involve an area of 144 square inches or greater.  Additionally, the VA examination reports demonstrate no additional disabling effects related to the Veteran's service-connected right shoulder scar.  Therefore, the Board finds the Veteran's right shoulder scar does not warrant a higher or separate disability rating under a different diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7805.

The Board acknowledges the Veteran's statements that his right shoulder scar is sensitive to touch and that he has to buy large clothes to accommodate the scar.  Here, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and the information necessary to rate the Veteran's disability under the rating criteria.  Furthermore, the Board finds probative the Veteran's denial of any pain or loss of skin in connection with his service-connected right shoulder scar on VA examination.  Accordingly, the Board finds entitlement to a compensable disability rating for right shoulder scar must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned herein inadequate.  The Veteran's service-connected right shoulder surgery residuals and right shoulder scar are evaluated as disabilities of the musculoskeletal system and skin, respectively, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. §§ 4.71a, 4.118.  Throughout the periods on appeal, the Veteran's right shoulder surgery residuals were manifested by painful motion and limitation of motion, respectively, and his right shoulder scar was manifested by sensitivity to touch.  

When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds the Veteran's experiences are contemplated by the evaluations assigned.  Evaluations in excess of those assigned are provided for certain manifestations of disabilities of the musculoskeletal system and skin, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluations assigned more than reasonably describe the Veteran's disability levels and symptomatology throughout the periods on appeal.  Therefore, the schedular evaluations are adequate, and no referral is required.   See 38 C.F.R. §§ 4.71a, 4.118; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities in this case that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has not asserted that he was totally unemployable as the result of his service-connected disabilities, and the evidence indicates that he has worked full-time during the appeal periods.  As such, the Board concludes that the Veteran has not raised a claim of entitlement to a TDIU.

Earlier Effective Date

The effective date of an evaluation and award of compensation based on an original claim for compensation will be the day following separation from active duty or the date entitlement arose if the claim was received within one year after separation from service; otherwise, the effective date of an evaluation and award of compensation on an original claim of compensation, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Here, the Veteran asserts that because his right shoulder scar has been present since his in-service surgery, the effective date of service connection should be the day following his separation from active duty.  

As noted above, the Veteran submitted his initial service connection claim for a right shoulder disability in December 2004, and the RO granted service connection for right shoulder surgery residuals in a June 2005 rating decision.  The record does not show that the Veteran submitted a claim or written statement with respect to a right shoulder scar in connection with his right shoulder surgery residuals, and he did not appeal the decision.  Furthermore, no new and material evidence was received within the one year following the rating decision, and as a result, the June 2005 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Likewise, the RO adjudicated a claim of entitlement to an increased disability rating for right shoulder surgery residuals in a January 2009 rating decision, the Veteran did not appeal that decision, and no new and material evidence was received within the one year following the rating decision.  Therefore, the January 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

Additionally, the record does not contain any correspondence received prior to the Veteran's April 13, 2011, claim concerning a right shoulder scar.  Although VA examination reports dated in January 2005 and September 2008 reflect physical findings of a well-healed scar present over the Veteran's right shoulder, the evidence does not show that VA received any notice of an intent to file a claim following the Veteran's separation from service and prior to the formal claim received in April 2011.  Accordingly, the Board finds the correct date of the claim is April 13, 2011.  This is the earliest possible effective date, as there is no earlier, unadjudicated, pending claim, and April 13, 2011, is more than one year after the Veteran's separation from service.  Furthermore, even if entitlement had arisen prior to April 13, 2011, there is no basis for an earlier effective date since the controlling law sets the date of a grant of service connection as the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Accordingly, the Board finds that the claim for an effective date prior to April 13, 2011, for the grant of entitlement to service connection for right shoulder scar must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to a disability rating in excess of 10 percent for right shoulder surgery residuals is denied from April 13, 2010, to April 13, 2011.

Entitlement to a disability rating of 30 percent, but no higher, for right shoulder surgery residuals is granted on and after April 13, 2011.

Entitlement to a compensable initial disability rating for right shoulder scar is denied.

Entitlement to an effective date earlier than April 13, 2011, for the award of service connection for right shoulder scar is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


